DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The rejections under 35 USC 112(b) are hereby withdrawn in view of the amendments filed 1/25/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland et al. (US Pat No 8,844,465 B2).
Re claim 11, Holland et al. show a method of using a recirculating fountain (Fig. 3) comprising the steps of: supplying a liquid (7) to an interior of a bowl (2) having a base surface and a drain opening (9) formed therein; moving the liquid about the bowl and down into the drain opening; causing liquid to flow out of a bottom outlet of the drain opening, through a filter (3) located beneath the bottom outlet of the drain opening, and into a basin 
dropping the liquid from the filter (3), thence into a guide tube (walls of 4) extending beneath the filter; and incorporating oxygen (through 6) with the liquid while the liquid drops down the guide tube into the basin. 
Re claim 13, Holland et al. show pumping the liquid through a pump (Fig. 3, 12) mounted to the basin (4) through a discharge outlet (24) in fluid communication with the bowl (2) so as to induce a swirl about the basin (col. 6, lines 24-27). 
Re claim 14, Holland et al. show pumping the liquid through a pump outlet (Fig. 3, top of 12) into an uplift pipe (pipe between 12 and 24); and pumping the liquid from the uplift pipe and out of at least one pump outlet jet (24) substantially perpendicular to a radial of the bowl.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US Pat No 8,844,465 B2) in view of Judell et al. (US Pat No 2,279,683).
Re claim 1, Holland et al. show a recirculating fountain (Fig. 3) comprising: a liquid-holding basin (4); a bowl (2) located above the basin and having a base surface, an opening (9) formed in the base surface, and a perimeter wall extending upwardly from the base surface to define an interior (inside 2); a drain opening (through 9) extending downwardly through the base surface of the bowl and having a bottom outlet; a filter (3) located beneath the bottom outlet of the drain opening and beneath the base surface; a pump (12) having an intake in fluid communication with the basin and a discharge outlet (24) in fluid communication with the interior of the bowl; wherein the fountain is structurally and operationally configured such that a liquid is swirled about the bowl by the flow of liquid into and out of the bowl to inhibit accumulation of debris in the bowl (col. 6, lines 24-27).
Holland et al. does not teach a drain bowl plug removably insertable into the opening and having an upper surface forming at least a portion of the base surface of the bowl.
However, Judell et al. show a base surface of bowl (Fig. 3, 21) with an opening in the base surface and a drain bowl plug (6 and internal components) removably insertable (23) into the opening and having an upper surface (19) forming at least a portion of the base surface of the bowl. 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have the motivation to replace the drain of 
Re claim 2, Holland et al. as modified by Judell et al. show the drain opening (Judell – through 10 and 9) extends through the drain bowl plug (Judell – 6 and internal components). 
Re claim 3, Holland et al. as modified by Judell et al. show an enclosed drain bowl plug chamber (Judell - Fig. 3, inside 6) comprising: a sidewall (Judell - 23) extending around the opening in the base surface of the bowl; and a shelf (Judell - 7) formed in the sidewall; wherein the filter (Judell - 10) rests upon the shelf; wherein a side (Judell - 19) of the drain bowl plug abuts the sidewall (Judell - 7/23) when the drain bowl plug is inserted into the opening; and wherein the drain bowl plug holds the filter (Judell - 10) against the shelf. 
Re claim 4, Holland et al. as modified by Judell et al. show a drain tube (Judell - Fig. 3, 26) extending downwardly from the shelf (Judell - 7); and a guide tube (Judell - 27) releasably attached to the drain tube; wherein the fountain is structurally and operationally configured such that the liquid flows from the bowl (Holland - Fig. 3, 2) into the drain opening (Judell - in 19); the liquid flows from the drain opening and to the filter (Judell - 10); the liquid flows through the filter into the drain tube (Judell - 26); the liquid flows through the drain tube into the guide tube (Judell - 27); and the liquid flows through the guide tube into the basin (Holland - 4). 
Re claim 5, Holland et al. as modified by Judell et al. show the fountain is structurally and operationally configured such that oxygen (Holland - Fig. 3, through 6) is incorporated with the liquid while it falls through the guide tube into the basin. 
Re claim 6, Holland et al. as modified by Judell et al. show at least one pump outlet jet (Holland - Fig. 3, 24) that is located in the bowl and that is in fluid communication with 
Re claim 7, Holland et al. as modified by Judell et al. show the outlet (Holland - Fig. 3, 24) of the at least one pump outlet jet extends non-radially and non-vertically (the outlet is shown as extending along the circumference of the bowl). 
Re claim 8, Holland et al. as modified by Judell et al. show the outlet (Holland - Fig. 3, 24) of the at least one pump outlet jet extends substantially perpendicular to a radial of the bowl (Holland discloses the nozzle outputting in a swirl direction, col. 6, lines 24-27, which would require a tangential direction which would be perpendicular to a radial of the bowl).
Re claim 9, Holland et al. as modifeid by Judell et al. show a slope of the base surface (Holland - Fig. 3, 2) is configured to create a vortex to induce movement of a quantity of liquid about the fountain toward the drain opening (Holland - col. 6, lines 24-27). 
Re claim 10, Holland et al. as modified by Judell et al. show at least a portion of the base surface (Holland - Fig. 3, 2) is sloped at a parametric curve toward the drain opening so as to induce a vortex in the liquid flowing toward the drain opening (Holland - col. 6, lines 24-27). 
Re claim 15, Holland et al. as modified by Judell et al. show the filter (Judell - Fig. 3, 10) is located on a shelf (Judell - 7) located beneath the outlet of the drain opening, and further comprising the steps of: removing a drain bowl plug (Judell - 23) from an opening formed in the base surface of the bowl, the drain bowl plug having the drain opening formed there through; removing the filter from the shelf; and replacing the filter (Judell - p. 1, lines 22-24).
Re claim 16, Holland et al. show a recirculating fountain (Fig. 3) comprising: a liquid-holding basin (4); a bowl (2) removably mounted to the basin and having a base surface with an opening (at 9) formed therein, a sidewall (sidewall of 9) extending around the 
Holland et al. does not teach a filter inserted into the opening in the base surface and resting upon the shelf; an upper bowl inner plug mounted within the opening, the upper bowl inner plug having a drain opening formed therein having a lower outlet located above the filter, an upper surface of the bowl inner plug forming at least a portion of the base surface; and wherein the upper bowl inner plug holds the filter against the shelf.
However Judell et al. show a base surface (Fig. 3, 21) with an opening formed therein and a perimeter wall extending upwardly from the base surface to define an interior and a shelf (7) formed in the sidewall (23); a filter (10) inserted into the opening in the base surface and resting upon the shelf; an upper bowl inner plug (6) mounted within the opening, the upper bowl inner plug having a drain opening (through 12) formed therein having a lower outlet located above the filter, an upper surface (19) of the bowl inner plug forming at least a portion of the base surface; and wherein the upper bowl inner plug (6) holds the filter (10) against the shelf (7).
Therefore, it would have been obvious to one having ordinary skill in the art prior to have the effective filing date of the invention to have the motivation to replace the drain of Holland et al. with the drain bowl plug of Judell et al. to provide a user better access to the interior of the drain for removing debris from the liquid delivered from a basin (Judell – col. 1, lines 4-6).

Re claim 18, Holland et al. as modified by Judell et al. show a guide tube (Judell - Fig. 3, 26) extending downwardly from the bowl beneath the drain opening; wherein the fountain is structurally and operationally configured such that oxygen (not sealed to the environment) is incorporated into the liquid once the liquid reaches a bottom surface of the basin. 
Re claim 20, Holland et al. as modified by Judell et al. show an uplift tube (Holland - tube between 12 and 24) extending from the discharge outlet of the pump (Holland - 12) to the discharge outlet jet (Holland - 24).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Holland et al. (US Pat No 8,844,465 B2) in view of Judell et al. (US Pat No 2,279,683) and further in view of Stenberg (US Pat No 7,549,395 B2).
Re claim 19, Holland et al. as modified by Judell et al. discloses all aspects of the claimed invention but does not teach a plurality of discharge outlets; and a plurality of pump outlet jets spaced circumferentially and/or radially of one another, wherein each of the plurality of discharge outlets extends substantially perpendicular to a radial of the bowl. 
However, Stenberg shows a bowl (Fig. 13, 121) and a pump (120) with a plurality of discharge outlets (118) and a plurality of pump outlet jets (148) spaced circumferentially and/or radially of one another, wherein each of the plurality of discharge outlets extends substantially perpendicular to a radial of the bowl. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of discharge outlets and a plurality of pump outlet jets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 .
Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant further argues that there is no conceivable way to interpret Judell as teaching a filter that can be used with a recirculating fountain however this appears to be a conclusory statement, furthermore a strainer is a type of filter. Applicant also argues that based on the naming conventions of the components in Judell that these elements cannot equate to the base surface of the bowl, the drain bowl plug or the upper surface of the drain bowl plug which also appears to be a conclusory statement as applicant has provided no further evidence as to why the components in Judell cannot equate to these claimed elements. 
Regarding applicant’s argument of claim 11, applicant states that the examiner already equated reference number 4 to the claimed basin and that the basin and the guide tube are two different components. However, it is quite clear from Holland that the component 10 divides the basin in such a way that the actual basin for holding material is the bottom section, to which the walls of 4 leading to the component 10 equate to the separately claimed guide tube which extends beneath filter 3. Furthermore, applicant cites column 5, lines 34-37 of Holland and states that the basin in Holland is airtight in order to prevent gas from escaping from it, however, lines 34-37 explicitly state “in between periods when the egg laying medium is being collected” as such outside of those time periods there 
Regarding applicant’s arguments of claim 16, applicant states that Judell does not teach the upper bowl inner plug, nor does it teach the claimed filter, however similar to above this is a conclusory statement, applicant has provided no real rationale for why element 6 of Judell cannot equate the claimed upper bowl inner plug nor for why the strainer 10 cannot equate to the filter. Furthmore, as stated above, a strainer is a type of filter. Applicant further argues that the nozzle 24 of Holland has “unspecified characteristics, such that it is not a jet as required by these claims” however the nozzle in question is utilized for the exact same purpose as applicant’s nozzle and furthermore, in the same manner as applicant’s invention, the fluid pressure and by extension the fluid flow rate through the nozzle is governed by a pump to which a “jet” is not only possible but necessary in order to perform the function of swirling the medium around the container (see col. 6, lines 24-27 of Holland) as applicant does. 
Next applicant argues claim 3, which to make things clear from the beginning Holland was not relied upon for, and similarly to above a strainer is a type of filter and applicant has provided no actual rationale for why the strainer in Judell cannot equate to a filter. Similarly, applicant states that “the upper rim 7 is not a shelf formed in a sidewall, and no plug holds the filter against the rim 7” which is also a conclusory statement.
Applicant repeats the argument regarding the basin of Holland being airtight for claims 5, 17 and 18, however again applicant has removed the context for which Holland states the basin is airtight as this is only for specific periods of time. Please see the above argument for claim 11.
Applicant repeats a similar argument regarding the nozzle of Holland for claims 6-8, 14 and 19, to which please see the argument for claim 16 above. Further applicant states that even if the nozzle could be considered a jet, it is not disclosed as extending non-
Lastly applicant argues claim 10 and states that Holland does not disclose a parametric curve, however a parametric curve is defined as a normal curve. The bowl demonstrated in Holland aptly shows a normal curve.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540.  The examiner can normally be reached on Mon-Fri; 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CERNOCH/          Examiner, Art Unit 3752